Citation Nr: 1039418	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  06-28 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from May 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The Board initially denied this claim in an October 2009 
decision.  In a July 2010 Joint Motion, the parties to this 
matter agreed that remand for additional medical inquiry would be 
appropriate.  

As such, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran claims that a current hearing loss disorder relates 
to service.  

The evidence of record demonstrates that the Veteran has a 
current hearing loss disorder.  38 C.F.R. § 3.385 (2010).  

Also, certain evidence of record suggests that the Veteran may 
have experienced acoustic trauma during service.  The record 
shows that the Veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b) (West 2002).  A March 1968 service treatment 
record notes "possible perforation eardrum."  The Veteran's March 
1969 separation report of medical examination indicates a 
worsening of hearing acuity during service.  And a May 1974 VA 
treatment record indicates that the Veteran then complained of 
decreased hearing in his left ear as a result of combat-type 
activity during service.    

Pursuant to the Joint Motion, the Board finds additional medical 
inquiry warranted into whether the current disorder relates to 
the likely acoustic trauma during service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an audiologist in 
order to determine the nature, severity 
and etiology of his current hearing loss.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that the July 2010 Joint Motion was 
also reviewed.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The Veteran's complaints 
should be recorded in full.

2.  The examiner should then provide an 
opinion as to whether the Veteran's 
current hearing loss clearly and 
convincingly is unrelated to the 
acoustic trauma during service.  In 
offering this opinion, the examiner is to 
accept as matters of fact the 
circumstances articulated by the Veteran 
on how his hearing was adversely impacted 
during service.  Any conclusion reached 
should be supported by a rationale.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


